                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION

MARK EVANS                                    :          DOCKET NO. 19-cv-01013
    REG. # 69117-080                                         SECTION P

VERSUS                                        :          JUDGE JAMES D. CAIN, JR.


WARDEN MYERS                                  :          MAGISTRATE JUDGE KAY


                              MEMORANDUM RULING

       Before the court is a petition for writ of habeas corpus filed pursuant to 28 U.S.C. §

2241 by pro se petition Mark Evans, who is an inmate in the custody of the Bureau of

Prisons (“BOP”). Evans sought relief based on the BOP’s failure to award supplemental

good conduct time to both of his federal sentences under the First Step Act.

       Evans was sentenced to a 262-month term of imprisonment based on a 1996

conviction in the United States District Court for the Western District of Texas, for

conspiracy to possess with intent to distribute cocaine. While serving that sentence he was

convicted in 2012, in the Western District of Tennessee, of conspiracy to possess with

intent to distribute marijuana. He was then sentenced to a 69-month term of imprisonment,

which was ordered to run consecutive with his prior term. Doc. 5; see doc. 1, att. 2. Evans

has completed the latter term and is currently serving the former.

       Evans was awarded retroactive good conduct time for the 69-month term in June

2019, under the First Step Act, 18 U.S.C. § 3624(b)(1). Doc. 1, att. 2, pp. 2–4. The BOP

declined to award him additional retroactive credits for the 262-month term, stating that it
would not be updated because it had been completed prior to July 19, 2019. The BOP

further noted that his 262-month term could not be aggregated with the 69-month term

because the former was imposed under the Violent Crime Control and Law Enforcement

Act of 1994 (“VCCLEA”) while the latter was imposed under the Prison Litigation Reform

Act of 1995 (“PLRA”). Id.

          Evans sought review of the BOP’s designation in this court, and Magistrate Judge

Kay issued a report and recommendation on that petition on November 5, 2019.1 Doc. 5.

As she noted, the VCCLEA and PLRA have different requirements for good conduct time

entitlement. While the BOP is generally required to aggregate sentences under 18 U.S.C.

§ 3584(c), its decision not to aggregate PLRA and non-PLRA sentences has been upheld

as reasonable on this basis. Id. at 5–6. Magistrate Judge Kay therefore recommended that

Evans’s petition be denied and dismissed with prejudice.

          Evans now files his objections to the report and recommendation and shows that the

BOP updated his good conduct time on October 17, 2019. Doc. 7; see doc. 7, att. 1. Through

this calculation Evans states that the BOP has awarded him an additional 152 days in

retroactive good conduct time under the First Step Act, based on his 262-month term.

Having no further quarrel with the BOP’s designations, he requests that his petition be

dismissed without prejudice.




1
    The same report and recommendation was reissued on November 18, 2019. Doc. 6.
                                                      -2-
       The court finds no error to the Magistrate Judge’s determinations, but agrees that

Evans’s challenge is moot based on the recalculation. Accordingly, it will decline to adopt

the report and recommendation and instead dismiss this matter without prejudice.

       THUS DONE in Chambers this 9th day of December, 2019.



                        __________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                           -3-
